Citation Nr: 1033546	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The Veteran had active duty service from April 1942 to December 
1945.  The Veteran died in January 2005; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.  The 
Board notes that the Cleveland, Ohio, RO has jurisdiction of the 
appellant's claim.  The appellant submitted a Notice of 
Disagreement in August 2005 and timely perfected her appeal in 
January 2006.

The appellant participated in a Board video conference hearing 
with the undersigned Veterans Law Judge in June 2010.  A 
transcript of that proceeding has been associated with the VA 
claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

After a thorough review of the VA claims file, the Board has 
determined that additional evidentiary development is necessary 
prior to the adjudication of the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death.

The Board observes that service connection for the cause of a 
Veteran's death may be granted when a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the Veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with some 
other condition, be the immediate or underlying cause of death, 
or be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  It must be shown that there was a causal 
connection.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  Service-connected diseases or 
injuries involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of death 
from the view point of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  In 
cases where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  It would not generally be reasonable to hold 
that a service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).

Prior to his death, the Veteran was service-connected for the 
residuals of a gastrectomy, considered 40 percent disabling.  
During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims held in Hupp v. Nicholson that 38 
U.S.C.A. § 5103(a) notice for dependency and indemnity 
compensation (DIC) cases generally must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Boards notes that the March 2005 notice letter provided to the 
appellant does not comply with the requirements set forth under 
Hupp.  Accordingly, an appropriate notice letter should be issued 
to the appellant.

The appellant argues that since the time of his return from Iwo 
Jima, the Veteran complained of stomach problems.  Review of the 
treatment records associated with the claims file reveals that a 
spiral computed tomography scan performed in November 2004, 
identified a probably rectal primary mass with metastatic type 
lesions in the liver.  See VA Medical Center Treatment Record, 
November 26, 2004.  Thereafter, the Veteran was diagnosed with 
extensive metastatic disease to the liver, lungs, mediastinum, 
bone, spine and thyroid.  Ultimately, the cause of the Veteran's 
death was listed as medullary carcinoma of the thyroid with 
metastasis.  The appellant contends that the Veteran's metastatic 
disease originated as a result of his gastrectomy in service and 
accordingly, she is entitled to service connection for the cause 
of the Veteran's death.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Accordingly, a VA opinion is necessary to 
determine the cause of the Veteran's death.


In light of the above discussion, additional development of the 
record is required.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been 
advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) 
(2009).  Expedited handling is 
requested.)

1.  The RO/AMC should issue the appellant 
a notice letter compliant with the holding 
in Hupp v. Nicholson, supra.  
Specifically, the notice letter should 
include (1) a statement of the conditions, 
if any, for which a veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.

2.  Thereafter, the RO/AMC should forward 
the claims file to a physician with the 
requisite expertise to determine whether 
the Veteran's service-connected residuals 
of a gastrectomy either caused or 
contributed substantially or materially to 
the Veteran's death.  The claims file and 
a copy of this remand should be forwarded 
to the physician for review, and the 
physician's report should reflect that 
such review was undertaken.  The physician 
should provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
residuals of a gastrectomy either caused 
or contributed substantially or materially 
to the Veteran's death.

In rendering this opinion, the physician 
should specifically discuss whether the 
residuals of a gastrectomy singly, or with 
some other condition, were the immediate 
or underlying cause of the Veteran's 
death, or whether they were etiologically 
related.  The physician should also 
address whether the residuals of a 
gastrectomy contributed substantially or 
materially to the Veteran's death, that it 
combined to cause death, or that it aided 
or lent assistance to the production of 
death.

A discussion of the complete rationale for 
all opinions expressed should be included 
in a written report.

3.  Readjudicate the appellant's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, she should be furnished 
a Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 &Supp. 2009).



	                  
_________________________________________________
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2009).



